DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 8/15/2022.
Claims 1-7 have been withdrawn.
Claims 8, 11-13 and 16 have been amended.
Claims 8-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.  On 10/28/2022, Examiner called the applicant to confirm if the election filed on 8/15/2022 is with traverse or without traverse.  Applicant confirmed during the phone conversation that the election is made without traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 as being directed to no more than software per se.  The claims 8-15 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention does not direct to any concrete thing consisting of parts or devices.  The specification as originally filed fails to set forth the metes and bounds of what is meant to be encompassed by the term “processor”.  As such, it is reasonable to interpret the term “processor” as software per se (see Computer Desktop Encyclopedia).  Therefore, claim 8 is not patent-eligible subject matter.
The dependent claims 9-15 are depended on the rejected base claim, and are rejected for the same rationales.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YUAN et al. (US 20200274701, foreign priority date is used 2/22/2019).
Regarding claim 8, YUAN discloses a quantum communication system for encrypting communication (YUAN: paragraph 0038, “a quantum communication network”), comprising: a processor configured to: receive an encryption request from a mobile device, wherein the mobile device determines a first encryption key (YUAN: paragraphs 0109-0111, “an initiator node (node A) and a responder node (node F) linked by the second communication network 2”… “the source node and the destination node share two keys; a first key (K.sub.QKD), and a second cryptographic key (K.sub.CKE). K.sub.QKD is exchanged through the quantum communication network 1, through intermediate repeater nodes, as described herein. K.sub.CKE is securely exchanged through the second communication network 2.”); a quantum random number generator configured to generate a second encryption key using quantum mechanics (YUAN: paragraphs 0111 and 0125, “K.sub.QKD is exchanged through the quantum communication network 1, through intermediate repeater nodes, as described herein”); and wherein the processor transmits the second encryption key to the mobile device (YUAN: paragraphs 0083, 0111 and 0140, “A shared secret key between nodes A and F, K.sub.QKD, can be derived from secret information K.sub.S according to an appropriate protocol.”), and wherein the mobile device implements a digital XOR logic gate configured to perform an XOR operation on the first encryption key and the second encryption key to generate a third encryption key (YUAN: paragraphs 0059, 0113-0114 and 0128, “the one or more first cryptographic keys and the one or more second cryptographic keys are combined using operations comprising exclusive-or, and/or universal hashing, and/or pseudorandom functions”… “the combined cryptographic key is formed using the following operation K.sub.F=K.sub.QKD⊕K.sub.CKE, where ⊕ is the bit-wise exclusive-or logical operation”).
Regarding claim 16, claim 16 discloses a method claim that is substantially equivalent to the system of claims 8 and 9 . Therefore, the arguments set forth above with respect to claims 8 and 9 are equally applicable to claim 16 and rejected for the same reasons.
Regarding claims 9 and 17, YUAN discloses wherein the third encryption key encrypts data communication including one or more of the following: voice, message, file sharing, mail, and VPN (YUAN: paragraphd 0128 and 0141, “the combined cryptographic key is formed using the following operation K.sub.F=K.sub.QKD⊕K.sub.CKE, where ⊕ is the bit-wise exclusive-or logical operation” … “After one key exchange session, a key K.sub.3 is obtained. K.sub.3 may be used as the secure key for subsequent encryption and communication.”).
Regarding claims 10 and 18, YUAN discloses wherein the first encryption key is generated by on-board security in the mobile device (YUAN: paragraphs 0042, 0050, 0077 and 0085-0086, “node 1 and node 3, their mutual key stores “store 1-3” and “store 3-1” are populated in such a way described below. First, node 1 uses its RNG or QRNG device to generate local secret K.sub.R1.”).
Regarding claims 13 and 19, YUAN discloses wherein the mobile device includes a quantum voice app that implements the digital XOR logic gate to generate the third encryption key (YUAN: paragraphs 0114 and 0127, “the combined cryptographic key is formed using the following operation K.sub.F=K.sub.QKD⊕K.sub.CKE, where ⊕ is the bit-wise exclusive-or logical operation. In another embodiment, the final key is formed using a pseudo random function (PRF). Forming a combined cryptographic key using a PRF comprises the steps of using a hash function to map the input keys of arbitrary lengths to hash values of fixed size, and applying a pseudo random function to the hashed input data to generate an output key of arbitrary length”).
Regarding claim 14, YUAN discloses wherein the quantum voice app synchronizes the third encryption key with other users of the quantum voice app (YUAN: paragraph 0130, “node F has a corresponding key store “store F-A” which holds identical keys as those in “store A-F”. Through index synchronisation, nodes A and F return identical quantum keys from their key stores. The index in each node can be synchronised through a session counter represented by the variable ‘ctr’ in FIG. 7”).
Regarding claims 15 and 20, YUAN discloses wherein the quantum voice app encrypts communication with users of other mobile devices using the third encryption key (YUAN: paragraphs 0041, 0083 and 0141-0142, “After one key exchange session, a key K.sub.3 is obtained. K.sub.3 may be used as the secure key for subsequent encryption and communication”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al. (US 20200274701, foreign priority date is used 2/22/2019) in view of Hay et al. (US 20210044433) (hereinafter Hay).
Regarding claim 11, YUAN does not explicitly disclose the following limitation which is disclosed by Hay, wherein the processor verifies credentials of a user of the mobile device, wherein the credentials include phone number and email address (Hay: paragraphs 0040, 0078 and 0082-0083, “The crypto officer 564 stores a password for user access to the functions of the crypto processor 562, in one version, for example for the above-described servicing of the system”).  
YUAN and Hay are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of YUAN and Hay before him or her, to modify the system of YUAN to include the verification of a user of Hay. The suggestion/motivation for doing so would have been to improve secure communication technology (Hay: paragraph 0002).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al. (US 20200274701, foreign priority date is used 2/22/2019) in view of Fu et al. (US 20160359626) (hereinafter Fu).
Regarding claim 12, YUAN does not explicitly disclose the following limitation which is disclosed by Fu, wherein the processor transmits the second encryption key to the mobile device over HTTPS (Fu: paragraph 0034 and 0096, “To improve security, all data interaction in a classical channel in the above processing flow can be carried out based on HTTPS connection, and digital certificates used by the various devices participating in the interaction in the authentication process can be issued by a trusted third party” … “each of the QKS devices of the sender and the receiver, and each of the data devices of the sender and the receiver may be connected via classical channels in wired, wireless, or other forms, to perform operations”).
YUAN and Fu are analogous art because they are from the same field of endeavor, security of data transmission.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of YUAN and Fu before him or her, to modify the system of YUAN to include the transmission of keys over https of Fu. The suggestion/motivation for doing so would have been to provide a solution for secure transmission of data, but security of the classical cryptography is based on computation complexity, and with rapid advances of computing capability in cloud computing and quantum computing, the classical cryptography has a high risk of being cracked (Fu: paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431